                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         YOUSEF ATABAKHSH,                                 Case No.18-cv-05344-NC
                                  11
                                                       Plaintiff,                          ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                       LACK OF PROSECUTION
 United States District Court




                                                v.
                                  13
                                         JPMORGAN CHASE BANK, N.A.,
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17          On February 5, 2019, the court-appointed mediator indicated that the parties had
                                  18   reached a settlement. See Dkt. No. 33. The Court then ordered the parties to file a
                                  19   dismissal or updated case status report by February 13, 2019. See Dkt. No. 34. No report
                                  20   has been filed and the case has not been dismissed. Accordingly, the Court ORDERS
                                  21   plaintiff Yousef Atabakhsh to show cause why this case should not be dismissed with
                                  22   prejudice for lack of prosecution by February 20, 2019. If Atabakhsh does not respond,
                                  23   the Court will dismiss this case with prejudice.
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: February 15, 2019                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
